No doubt, the money coming to the wife of Hughes is to be considered as land. But her present husband has no better title to it than her first had. To entitle him, it is indispensable that she should be privately examined touching her assent that he should have it, or that she be examined in some way such as the Court shall direct, equally solemn as that prescribed upon a conveyance of her real property. When this is done, I see no objection to granting the prayer of the    (119) petition.
PER CURIAM. Let the cause be remanded, at the cost of the petitioner.
Cited: Burgin v. Burgin, 82 N.C. 200.